Citation Nr: 1708071	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  10-45 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury.

2.  Entitlement to an acquired psychiatric disorder, to include schizoaffective disorder and bipolar disorder, and PTSD, to include as secondary to a head injury and/or service-connected disabilities.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel



INTRODUCTION

The Veteran had active duty service from February 1979 to June 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board previously remanded this case for additional development in June 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service Connection for Residuals of a Head Injury

The Veteran asserts that he was injured in basic training while participating in hand to hand combat with pugil sticks.  The Veteran asserts that he was hit very hard in the head and since then has had difficulty thinking, has become paranoid, and experienced other mental problems.  The Board has found the Veteran's report of being hit in the head with pugil sticks during basic training to be competent and credible.

The Veteran had a VA examination in April 2016.  The examiner noted the Veteran's report that he was injured by a blow to the head from a baton while training in service.  The Veteran reported that the blow resulted in a loss of consciousness for a period of time.  

An assessment of cognitive function showed mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.  The examiner noted normal judgement and social interaction.  There was occasional disorientation.  The Veteran's motor activity was normal.  His spatial orientation was mildly impaired, including occasionally getting lost in familiar surroundings.  The examiner noted that there were no subjective symptoms and no neurobehavioral effects.  The Veteran was able to communicate by spoken and written language and to comprehend spoken and written language.  He had normal consciousness.  The examination noted that the Veteran did not have subjective symptoms or any mental, physical, or neurological conditions (such as migraine headaches or Meniere's disease).

Upon separation form service in May 1979, the Veteran reported "frequent or severe headaches."  A VA treatment records dated in April 2013 reflects that the Veteran reported headaches since he was hit in the head with a baton in 1978.  Given the evidence of headaches, a remand is warranted to obtain an addendum opinion from the VA examiner.

Service Connection for an Acquired Psychiatric Disorder
  
The Veteran had a VA examination in October 2015.  The examiner considered the Veteran's history of being hit in the head during basic training.  The examiner opined that the Veteran's diagnoses of neurocognitive disorder and mood disorder cannot be attributed to being hit in the head during basic training.  The examiner reasoned that this could not be determined without more information about the Veteran's mental state before and after the head injury.  The examiner opined that his admissions to psychiatric wards can be attributed to interpersonal issues such as divorce and financial difficulties.  The examiner opined that, "his current physical health may provide a better explanation for his current mental difficulties and social and emotional issues."   The October 2015 medical opinion raises the question of secondary service connection.  Therefore, an addendum opinion should be obtained from the examiner.

An August 2015 treatment record reflects a diagnosis of PTSD.  There are two in service stressors associated with the PTSD diagnosis:  (1) seeing a soldier killed in a parachute jump at Fort Knox, Kentucky (2) seeing a soldier die after being bitten by a rattlesnake.  The Board finds that additional efforts should be made to verify these incidents.  
In Gagne v. McDonald, 27 Vet. App. 397, 403 (2015), the United States Court of Appeals for Veterans Claims (Court) held that VA was obligated to submit multiple requests to the JSRRC covering the relevant time window in 60-day increments.  The Veteran's period of service was from February 1979 to June 1979.  Therefore, the time period for verification of the stressors can be narrowed to a four-month period.  On remand, the AOJ should attempt to verify the stressors upon which the PTSD diagnosis was based.  

While VA adopted as final an interim rule adopting the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5), the provisions of that rule do not apply to all applications for benefits were received by VA prior to August 4, 2014.  Hence, VA must follow the provisions of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV) in this case.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Joint Services Records Research Center (JSRRC) to attempt to verify the stressors upon which the August 2015 diagnosis of PTSD was based, which are:
 (1) seeing a soldier killed in a parachute jump at Fort Knox, Kentucky (2) seeing a soldier die after being bitten by a rattlesnake.

(a) With regard to the Veteran's stressors, the AOJ must submit requests that address the entire period from February 1979 to June 1979.  The Court has held that VA's duty to assist is not limited by the 60 day window requirement enforced by the JSRRC.

(b) If the search for corroborating records leads to negative results, a formal finding as to their unavailability must be made, and the AOJ should notify the Veteran and afford him the opportunity to respond and document the claims file accordingly.

2.  Return the claims file to the April 2016 traumatic brain injury examiner for an addendum opinion.  The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  After reviewing the claims file, the examiner should address the following questions.

(a) The examiner should consider the May 1979 separation examination, which noted headaches and a VA outpatient record dated in April 2013, which noted the Veteran's complaint of headaches since being hit in the head with a baton in 1978.

(b) Accepting the Veteran's account of being hit in the head with pugil sticks as true, the examiner should provide an opinion as to whether the headaches in service and since service are a symptom of a traumatic brain injury.

The examiner should provide a complete rationale for all opinions expressed.  If an opinion cannot be provided without resorting to speculation the examiner should explain why it is not possible to provide an opinion.  

3.  Return the claims file to the October 2015 psychiatric examiner for an addendum opinion.  The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  After reviewing the claims file, the examiner should address the following questions:

(a) Whether a current acquired psychiatric disorder is at least as likely as not (50 percent or greater likelihood) due to the combined impact of the Veteran's service-connected disabilities of the left ankle, left knee, and left hip;

(b) Whether the diagnosed acquired psychiatric disorder is at least as likely as not aggravated (permanently worsened) by the combined impact of the Veteran's service-connected disabilities of the left ankle, left knee, and left hip.

The examiner should provide a complete rationale for all opinions expressed.  If an opinion cannot be provided without resorting to speculation, the examiner should explain why it is not possible to provide an opinion.  

3.  After completing all indicated development, the RO must readjudicate the service connection claims in light of all the evidence of record.  If the benefits sought on appeal remain denied, the Veteran and his representative will be issued an appropriate supplemental statement of the case and afforded the opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




